Title: [May 1776]
From: Adams, John
To: 



      
       Notes of Debates in the Continental Congress, 13–15 May 1776.
       
      
      
      
       Mr. Duane moves that the Delegation from N. York might be read.
       When We were invited by Mass. Bay to the first Congress an Objection was made to binding ourselves by Votes of Congress.
       Congress ought not to determine a Point of this Sort, about instituting Government. What is it to Congress, how Justice is administered. You have no Right to pass the Resolution—any more than Parliament has.
       How does it appear that no favourable Answer is likely to be given to our Petitions? Every Account of foreign Aid, is accompanied with an Account of Commissioners.
       Why all this Haste? Why this Urging? Why this driving?—Disputes about Independence are in all the Colonies. What is this owing to, but our Indiscretion?
       I shall take the Liberty of informing my Constituents that I have not been guilty of a Breach of Trust. I do protest vs. this Piece of Mechanism, this Preamble.
       If the Facts in this Preamble should prove to be true, there will not be one Voice vs. Independence.
       
       I suppose the Votes have been numbered and there is to be a Majority.
       McKean. Construes the Instructions from N. York as Mr. Sherman does, and thinks this Measure the best to produce Harmony with G. Britain. There are now 2 Governments in direct Opposition to each other. Dont doubt that foreign Mercenaries are coming to destroy Us. I do think We shall loose our Liberties, Properties and Lives too, if We do not take this Step.
       S. Adams. We have been favoured with a Reading of the Instructions from N. York. I am glad of it. The first Object of that Colony is no doubt the Establishment of their Rights. Our Petitions have not been heard—yet answered with Fleets and Armies and are to be answered with Mirmidons from abroad. The Gentleman from N. York, Mr. Duane, has not objected to the Preamble, but this—he has not a Right to vote for it. We cant go upon stronger Reasons, than that the King has thrown us out of his Protection. Why should We support Governments under his Authority? I wonder the People have conducted so well as they have.
       Mr. Wilson. Was not present in Congress when the Resolution pass’d, to which this Preamble is proposed. I was present and one of the Committee, who reported the Advice to Mass. Bay. N. Hampshire, Carolina and Virginia, had the same Advice, and with my hearty Concurrence.
       The Claims of Parliament will meet with Resistance to the last Extremity. Those Colonies were Royal Governments. They could not subsist without some Government.
       A Maxim, that all Government originates from the People. We are the Servants of the People sent here to act under a delegated Authority. If we exceed it, voluntarily, We deserve neither Excuse nor Justification.
       Some have been put under Restraints by their Constituents. They cannot vote, without transgressing this Line. Suppose they should hereafter be called to an Account for it. This Province has not by any public Act, authorized us to vote upon this Question. This Province has done much and asked little from this Congress. The Assembly, largely increased, will not meet till next Monday. Will the Cause suffer much, if this Preamble is not published at this Time? If the Resolve is published without the Preamble. The Preamble contains a Reflection upon the Conduct of some People in America. It was equally irreconcileable to good Conscience Nine Months ago, to take the Oaths of Allegiance, as it is now. Two respectable Members last Febru­ary, took the Oath of Allegiance in our Assembly. Why should We expose any Gentlemen to such an invidious Reflection?
       In Magna Charta, there is a Clause, which authorises the People to seize the King’s Castles, and opposes his Arms when he exceeds his duty.
       In this Province if that Preamble passes there will be an immediate Dissolution of every Kind of Authority. The People will be instantly in a State of Nature. Why then precipitate this Measure. Before We are prepared to build the new House, why should We pull down the old one, and expose ourselves to all the Inclemencies of the Season.
       R. H. Lee. Most of the Arguments apply to the Resolve and not to the Preamble.
      
      
       
        
   
   First entry in D/JA/27, a pocket memorandum book stitched into red-brown leather covers and containing scattered notes of proceedings in Congress from this date through 2 Aug. 1776. On the date of the present debate see the next note.


       
       
        
   
   That is, the instructions to the New York delegates issued by the New York Provincial Convention, 12 April 1775. The delegates were instructed “to concert and determine upon such measures, as shall be judged most effectual for the preservation and reestablishment of American rights and priviledges, and for the restoration of harmony between Great Britain and the Colonies” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:15–16; italics added). The New York delegates were not released from this instruction until 9 July, after independence had been voted and the Declaration adopted (same, 5:560).


        
   
   On 10 May, according to the Journal, 
          
           
            “Congress then resumed the consideration of the report from the committee of the whole [on the state of the United Colonies], which being read was agreed to as follows:
            “Resolved, That it be recommended to the respective assemblies and conventions of the United Colonies, where no government sufficient to the exigencies of their affairs have been hitherto established, to adopt such government as shall, in the opinion of the representatives of the people, best conduce to the happiness and safety of their constituents in particular, and America in general.
            “Resolved, That a committee of three be appointed to prepare a preamble to the foregoing resolution:
            “The members chosen, Mr. J[ohn] Adams, Mr. [Edward] Rutledge, and Mr. R[ichard] H[enry] Lee” (same, 4:342).
           
          
          
         


        
   
   The resolution for instituting new governments, which JA in his Autobiography pronounced “an Epocha, a decisive Event,” had been debated in committee of the whole for some time, though it is not clear just how long. The assumption, frequently encountered, that it formed part of the report of a committee of the whole on 6 May cannot be verified. As for its authorship, we have the statement by JA in his Autobiography that “In the Beginning of May I procured the Appointment of a Committee, to prepare a resolution recommending to the People of the States to institute Governments. The Committee of whom I was one requested me to draught a resolve which I did and by their Direction reported it.” Though JA was undoubtedly a prime mover of this business, this account, written from memory, misleadingly blends the resolution adopted on the 10th with the preamble adopted on the 15th.


        
   
   The committee to prepare a preamble reported a draft on 13 May, “which was read, and postponed till to morrow”; two days later it was taken “into consideration [and] agreed to” in the form spread on the Journal (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:351, 357–358). Both the resolution and the preamble were published in the Pennsylvania Gazette of 22 May.


        
   
   The debate recorded in the present notes was clearly over the preamble, the language of which was much stronger than that of the resolution it accompanied, since it called for the total suppression “of every land of authority” under the British crown. This debate must have taken place between 13 and 15 May. Carter Braxton, a conservative member from Virginia, wrote on 17 May to Landon Carter that the resolution and preamble, taken together, fall 
          
           
            “little short of Independence. It was not so understood by Congress but I find those out of doors on both sides the question construe it in that manner. The assumption of Governt. was necessary and to that resolution little objection was made, but when the Preamble was reported much heat and debate did ensue for two or three Days” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:453–454).
           
          
          
         


       
       
        
   
   See James Duane to John Jay, 11 May 1776 (same, p. 443).


       
       
        
   
   Carter Braxton said on 17 May that the vote on the preamble was “I think ... 6 to 4” (same, p. 454). James Allen, a member of the Pennsylvania Assembly, recorded in his Diary on 15 May that it “was carried by a majority of 7 Colonies to 4” (PMHBPennsylvania Magazine of History and Biography., 9:187 [July 1885]). If Allen was right, this would mean that one colony was divided. (Georgia had no delegates present until 20 May.)


       
       
        
   
   Dash supplied in this sentence for clarity.


       
       
        
   
   “Advice” to throw off royal authority and assume the powers of government, June 1775; see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:81, 83–84, and JA’s Autobiography under 7 June 1775. Similar advice was given to other colonies when they sought it of Congress later in the same year.


       
       
        
   
   Inadvertent omission in the MS.


       
       
        
   
   Wilson proved a true prophet. The current measures of Congress effectually destroyed the proprietary government of Pennsylvania, a primary target of the independence party in Congress, and led directly to the formation of a new state government. See J. Paul Selsam, The Pennsylvania Constitution of 1776, Phila., 1936, ch. 3.


       
      
     